EAGLES, Judge.
Plaintiffs argue that the trial court erred in granting summary judgment for defendant Sentry because plaintiff Quinby’s policy with defendant Sentry remained in effect at the time the accident occurred. We disagree.
G.S. 20-310 (1989) provides:
(f) No cancellation or refusal to renew by an insurer of a policy of automobile insurance shall be effective unless the insurer shall have given the policyholder notice at his last known post-office address by certificate of mailing a written notice of the cancellation or refusal to renew. Such notice shall:
(1) Be approved as to form by the Commissioner of Insurance prior to use;
(2) State the date, not less than 60 days after mailing to the insured of notice of cancellation or notice of intention not to renew, on which such cancellation or refusal to renew shall become effective, except that such effective date may be 15 days from the date of mailing or delivery when it is being can*485celed or not renewed for the reasons set forth in subdivision (1) of subsection (d) and in subdivision (4) of subsection (e) of this section;
(3) State the specific reason or reasons of the insurer for cancellation or refusal to renew;
(4) Advise the insured of his right to request in writing, within 10 days of the receipt of the notice, that the Commissioner of Insurance review the action of the insurer; and the insured’s right to request in writing, within 10 days of receipt of the notice, a hearing before the Commissioner of Insurance;
(5) Either in the notice or in an accompanying statement advise the insured that operation of a motor vehicle without complying with the provisions of this Article is a misdemeanor and specifying the penalties for such violation.
(g) Nothing in this section shall apply.
(1) If the insurer has manifested its willingness to renew by issuing or offering to issue a renewal policy, certificate or other evidence of renewal, or has manifested such intention by any other means, including the mailing by first-class mail of a premium notice or expiration notice, and the insured has failed to pay the required premium prior to the premium due date;
[[Image here]]
(Emphasis added.)
In Smith v. Nationwide Mut. Ins. Co., 315 N.C. 262, 337 S.E.2d 569 (1985), our Supreme Court held that the expiration of a policy for nonpayment of a premium is not a “cancellation” or “refusal to renew by an insurer” as those terms are utilized under G.S. 20-310(f). Here, defendant Sentry did not undertake a “cancellation,” G.S. 20-310(f), of plaintiff Quinby’s policy because the policy was not unilaterally terminated by defendant Sentry prior to the end of the stated term. Smith, 315 N.C. at 268, n.2, 337 S.E.2d at 573, n. 2; compare Pearson v. Nationwide Mut. Ins. Co., 325 N.C. 246, 382 S.E.2d 745 (1989) (mid-term cancellation by the insurer governed by provisions of G.S. 20-310(f)). By sending a “Premium Notice” to Mr. Quinby on 15 February 1990, Sentry manifested its willingness to renew the policy. Smith, 315 N.C. 262, 337 S.E.2d 569. Plaintiff Quinby’s failure to pay *486the premium by the due date was a termination of the policy by the insured (plaintiff Quinby), not by the insurer. See Insurance Co. v. Cotten, 280 N.C. 20, 27, 185 S.E.2d 182, 188 (1971). Since plaintiff Quinby disregarded the premium notice, demonstrating his intention not to pay the premium, his policy was not in effect and his 28 March 1990 accident was not covered. Id.; Smith, 315 N.C. at 268, 337 S.E.2d at 575. See also Nationwide Mutual Ins. Co. v. Choice Floor Covering Co., 112 N.C. App. 801, 436 S.E.2d 851 (1993). Accordingly, summary judgment was properly entered for defendant Sentry.
For the reasons stated, the trial court’s 14 June 1993 judgment is affirmed.
Affirmed.
Judges LEWIS and WYNN concur.